Order entered April 24, 2020




                                     In The
                             Court of Appeals
                      Fifth District of Texas at Dallas

                              No. 05-19-01393-CR

                     CAVIN ONEAL SWINEY, Appellant

                                        V.

                      THE STATE OF TEXAS, Appellee

              On Appeal from the Criminal District Court No. 1
                           Dallas County, Texas
                   Trial Court Cause No. F18-40339-H

                                    ORDER

      Before the Court is appellant’s April 23, 2020 fourth motion for extension of

time to file his brief. We GRANT the motion and ORDER appellant’s brief due

on or before May 22, 2020.


                                             /s/   CORY L. CARLYLE
                                                   JUSTICE